DETAILED ACTION
This Office action is in response to the amendment filed 12/21/2020.
Election/Restrictions
Newly submitted claims 21-27 directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: 
Original claims 1-20 are directed towards adjusting a write condition to change a capacity of data to be written to a storage, classified in G06F3/0608.
Newly presented claims 21-27 are directed towards details related to switching write processing modes when a cache is being flushed to a storage area, classified in G06F12/0868. 
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 21-27 withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.
The amendment filed on 12/21/2020 canceling all claims drawn to the elected invention and presenting only claims drawn to a non-elected invention is non-responsive (MPEP § 821.03) and has not been entered. The remaining claims are not readable on the elected invention because claims 21-27 are distinct from original claims 1-20 since they do not overlap in scope and are not obvious variant. As original claims are directed to adjusting and restoring write conditions that change how much data needs to be written, and newly presented claims 21-27 are directed to changing cache write-back, the two inventions are fundamentally different. Restriction for examination purposes as indicated is proper because all inventions in this action are independent and distinct for the reasons given above and there would be serious search and/or examination burden if restriction were not required. 
Since the above-mentioned amendment appears to be a bona fide attempt to reply, applicant is given a shortened statutory period of TWO (2) MONTHS from the mailing date of this notice within which to supply the omission or correction in order to avoid abandonment. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANE WEI whose telephone number is (571)270-0067.  The examiner can normally be reached on Mon - Thurs (8 AM - 5 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, REGINALD BRAGDON can be reached on (571) 272-4204.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


JANE WEI
Primary Examiner
Art Unit 2131